DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2021 has been entered. 
Election/Restrictions
 Claims 4, 5 have been examined as they read on previously elected Species B.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims , 14, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
“[one or more of / one of] the plurality of arrays of combustion chambers” lacks proper antecedent basis.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 11, 14-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al (2,750,733) in view of Joshi et al (2015/01067544) and for the detonation cell size limitations further in view of Rankin et al "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies".  Paris et al teach [see Figs. 2, 3] A pulse combustion system for a propulsion system, the pulse combustion system defining a radial direction, a circumferential direction, and a longitudinal centerline, the pulse combustion system comprising: a plurality of combustors 23 in adjacent arrangement along the circumferential direction, wherein each combustor 23 defines a combustor centerline extended through each combustor, and wherein each combustor comprises an outer wall defining a combustion chamber and a combustion inlet, wherein each combustion chamber is defined by a gap and a combustion chamber length together defining a volume of each combustion chamber [see  wherein the first array of combustion chambers are in a separate arrangement from the second array of combustion chambers [see Fig. 3, these arrays are separately arranged];   	wherein the first array of combustion chambers and the second array of combustion chambers are each in adjacent arrangement along the radial direction [see Fig. 3], and the first array of combustion chambers are in adjacent arrangement along the circumferential direction at a first radius from the longitudinal centerline, and wherein the second array of combustion chambers are in adjacent arrangement along the circumferential direction at a second radius from the longitudinal centerline;      further comprising a pulse combustor inlet 2 configured to direct a flow of an oxidizer to one or more of the plurality of arrays of combustors, 	   a pulse combustor outlet configured to direct a flow of combustion gases from one of plurality of array of combustion chambers to an exhaust section 3,	    wherein the pulse combustion system is configured to provide a fuel [11 in Fig. 1] sequentially to the plurality of arrays of combustion chambers.   	A propulsion system defining a radial direction, a longitudinal direction, and a circumferential direction, wherein a longitudinal centerline extends along the longitudinal direction, and wherein the propulsion system defines an upstream end and a downstream .  
    PNG
    media_image1.png
    285
    907
    media_image1.png
    Greyscale

Paris et al do not teach the combustion system is a rotating detonation combustion system 2 where each combustion chamber 2 is defined by an annular gap [between 8, 10] and a combustion chamber length [e.g. length of 8, 10] together defining a volume of each combustion chamber, and further wherein each combustor defines a plurality of nozzle assemblies 46 [see Figs. 7-10] each disposed at the combustion inlet 30 in adjacent arrangement around each combustor centerline.  Joshi et al rotating detonation combustion produces higher combustion efficiency and power output, allowing 10 times the heat per volume of standard combustion systems [see paragraph 0034 and that the system is used for flight engine applications including using ram air, see paragraphs 0035].  Joshi further teach the rotating detonation is superior to pulse combustion [see paragraph 0002] because of the improved uniformity of the exhausted flow.  It would have been obvious to one of ordinary skill in the art to replace each of the combustion chambers 23 of Paris, with a rotating detonation combustion chamber having a plurality of nozzle assemblies, as taught by Joshi et al, in order to promote higher combustion efficiency and power output, allowing 10 times the heat per volume of standard nd paragraph and bottom of page 134 which teaches the detonation cell size is required knowledge in order to have stable rotating detonation] specific to a lowest steady state operating condition [see e.g. idle in Table 1 of page 140].  The rotating detonation combustor defines the second volume configured to produce a detonation cell width [see e.g. page 132, 2nd. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al (2,750,733) in view of Joshi et al (2015/01067544) and for the detonation cell size limitations further in view of Rankin et al "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies", as applied above, and further in view of Jonker (2,635,420) and/or Westervelt et al (2012/0131901).  The prior art teach various aspects of the claimed invention but do not teach wherein the rotating detonation combustor inlet comprises one or more articulating inlet walls configured to direct the flow of the oxidizer to one of the plurality of arrays of combustion chambers.  Jonker teach an analogous system where the pulse combustor inlet comprises one or more articulating inlet walls 30a configured to direct the flow of the oxidizer to an array of combustion chambers 33 [open in Fig. 4, closed in Fig. 1, 2] in order to selective direct the flow of the oxidizer to the array of combustion chambers when desired for higher thrust applications [see col. 1, lines 7-10, line 42-col. 2, line 26].  Westervelt et al teach an analogous system where the pulse detonation combustor 30 inlet comprises one or more articulating inlet walls 36 configured to direct the flow of the oxidizer to an array of combustion chambers 30.  Westervelt et al teach by varying / adjusting the ratio of oxidizer flows, the system can compensate for ambient conditions and for desired variations in thrust based on flight phases [see e.g. paragraph 0025, 005, 0022] and allows for selectively using the pulse combustors when desired.  It would have been obvious to one of ordinary skill in the art to employ one or more articulating inlet walls configured to direct the flow of the oxidizer to one of the plurality of arrays of combustion chambers of the system of Paris et al / Joshi et al, as taught by Jonker and/or .   
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al (2,750,733) in view of Joshi et al (2015/01067544) and for the detonation cell size limitations further in view of Rankin et al "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies", as applied above, and further in view of Paul (4,916,896) and/or Edelman et al (6,907,724).  The prior art teach various aspects of the claimed invention including the rotating detonation combustor outlet but do not teach wherein the rotating detonation combustor outlet comprises one or more articulating outlet walls configured to direct the flow of combustion gases from one of the plurality of arrays of combustion chambers to the exhaust section.  Paul teach a combustion system 60, 62 wherein the combustor outlet comprises one or more articulating outlet walls 25 configured to direct the flow of combustion gases from a one array [four in number] of combustion chambers 60, 62 to the exhaust section 26.  The one or more articulating outlet walls 25 may be completely closed [Fig. 1.1, 2] to control the flow entering and exiting the combustors and to divert the flow from the array of engines when not needed and allow optimization for different speeds [see col. 1, lines 28-52].  Edelman also teach an array of combustion chambers [Fig. 32, 33] combustor outlet comprises one or more articulating outlet walls 2442 which along with the articulating . 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al (2,750,733) in view of Joshi et al (2015/01067544) and for the detonation cell size limitations further in view of Rankin et al "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies", as applied above, and further in view of Lin et al “Experimental study on propagation mode of H2/Air continuously rotating detonation wave.”  Joshi et al teach each combustor comprises: a centerbody defining an inner wall 8 of each combustion chamber; and a nozzle inlet 66 and the nozzle outlet 46 which receive a mixed flow of fuel and oxidizer but do not teach a fuel outlet located between the nozzle inlet and the nozzle outlet for providing fuel to the flow .

    PNG
    media_image2.png
    398
    642
    media_image2.png
    Greyscale

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al (2,750,733) in view of Joshi et al (2015/01067544) and for the detonation cell size limitations further in view of Rankin et al "Overview of Performance, Application, and the first array of combustion chambers and the second array of combustion chambers but do not teach wherein the plurality of combustors further defines a third array or more of combustion chambers in adjacent arrangement along the radial direction with the first array of combustion chambers and the second array of combustion chambers, and wherein each of the third array or more of combustion chambers are defined in circumferential arrangement at a third radius or more from the longitudinal centerline nor wherein the RDC system further defines a third array or more of combustors, and wherein the third array of combustion chambers each define a third volume of the combustion chamber of each combustor, and wherein the third array is configured to produce a detonation cell width specific to an intermediate steady state or transient operating condition.  Paris et al in view of Joshi et al already teach in combination the first and second array of [rotating] combustion chambers.  Bollay [see Figs. 2, 4 annotated] teach the plurality of combustors further defines a third array or more of combustion chambers [e.g. outermost ring of 35] in adjacent arrangement along the radial direction with the first array of combustion chambers [innermost or other inner ring 35] and the second array of combustion chambers [adjacent to outermost ring 35], and wherein each of the third array or more of combustion chambers [e.g. outermost ring of 35] are defined in circumferential arrangement at a third radius or more from the longitudinal centerline as well as teaching a first array of detonation combustors [e.g. outermost ring of 35] a second array of detonation combustors [adjacent to outermost rd array of rotating detonation combustors, including at a third radius or more from the longitudinal centerline, in order to increase the available power and /or thrust for flight.  As for wherein the third array is configured to produce a detonation cell width specific to an intermediate steady state or transient operating condition, Rankin et al teach the rotating detonation combustor has a detonation cell width [see e.g. page 132, 2nd paragraph and bottom of page 134 which teaches the detonation cell size is required knowledge in order to have stable rotating detonation] a detonation cell width specific to an intermediate steady state or transient operating condition [see any range between idle and Rated (Max Power)].  It would have been obvious to one of ordinary skill in the art to make the third array is configured to produce a detonation cell width specific to an intermediate steady state or transient operating condition, as necessary for operation of rotating detonation in a stable manner.
 Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Nalim has been withdrawn as the Paris and Joshi combination are deemed closer to the disclosed & claimed invention.
Applicant’s arguments are deficient as they fail to argue the Paris and Joshi combination. 
Applicant’s arguments regarding claim 3 are moot, as that is directed to a non-elected Species.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

September 29, 2021